Exhibit 10.5

SECOND AMENDMENT

TO THE

BIOMEDICAL RESEARCH AND TECHNOLOGY TRANSFER

SUBCONTRACTOR AGREEMENT BETWEEN

THE CLEVELAND CLINIC FOUNDATION

AND

ATRICURE, INC.

This Second Amendment (the “Amendment”), effective as of December 28, 2009, is
between The Cleveland Clinic Foundation (“CCF”) and AtriCure, Inc.
(“Subcontractor”).

WITNESSETH:

WHEREAS, this Amendment amends and supplements the Biomedical Research and
Technology Transfer Subcontractor Agreement dated the 1st day of June, 2006, and
as amended on December 1, 2008 (the “Agreement”) between Subcontractor and CCF;

NOW THEREFORE, in consideration of the promises herein contained and for other
good and valuable consideration, the parties hereto agree to amend the Agreement
as follows:

1. Article 2 is amended to read as follows:

ARTICLE 2. PERIOD OF PERFORMANCE

“The effective period of this AGREEMENT shall commence June 6, 2005 and, subject
to Article 19 of this AGREEMENT, terminate December 31, 2010, unless otherwise
provided for by modification of this AGREEMENT, which shall be in writing and
signed by all parties to this AGREEMENT.”

2. Except as modified by this Second Amendment, the terms and conditions of the
Agreement remain in full force and effect. All capitalized words not defined
herein shall have the meaning set forth in the Agreement. In the event of any
conflict between this Second Amendment and the Agreement, this Second Amendment
shall control.

IN WITNESS WHEREOF, the parties hereby execute this Second Amendment through
their authorized representatives.

 

ATRICURE, INC.

    THE CLEVELAND CLINIC FOUNDATION

By:

 

/s/ David Drachman

   

By:

 

/s/ Jacqueline Whatley

 

Printed Name:

 

David Drachman

   

Printed Name:

 

Jacqueline Whatley

 

Title:

 

President

   

Title:

 

Senior Director

         

Office of Sponsored Research and Projects

         

 

APPROVED AS TO FORM CCF: LAW DEPT.

                   

DATE: 12/30/2009        

 

CMST #: ATR 39907

         

 

BY:

 

 

1